DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 4/19/2022. It is noted that in the amendment, applicant has made changes to the specification and the claims. There is not any change being made to the drawings.
A) Regarding to the specification, applicant has made changes to the specification in pages 3, 12, 19 and 33; and
B) Regarding to the claims, applicant has amended claims 1, 4, 6, 10, 13-14, 17-18, 21-27, and 29-34 and canceled claim 3. There is not any claim being added into the application. 
As amended, the pending claims are claims 1-2 and 4-35 in which claims 1, 4-7, 9-18, 22, 24-28, 30 and 35 are examined in the present office action, and claims 2, 8, 19-21, 23, 29 and 31-34 have been withdrawn from further consideration as being directed to non-elected Species. Applicant should note that the non-elected will be rejoined if the generic claim 1 is later found as an allowable claim.
Response to Arguments
3.	The amendments to the specification and the claims as provided in the amendment of 4/19/2022, and applicant's arguments provided in the mentioned amendment, pages 19-27, have been fully considered and yielded the following conclusions
A) Regarding to the Claim Interpretation as set forth in the office action of 1/27/2022, since applicant has not made any amendments to the claims or provided any argument to overcome the Claim Interpretation in the amendment filed on 4/19/2022, thus the Claim Interpretation set forth in the mentioned office action is repeated in the present office action.
B) Regarding to the objections of claims 1, 3-7, 9-18, 22, 24-28, 30 and 35 as set forth in the office action of 1/27/2022, the amendments to the claims as provided in the amendment of 4/19/2022, and applicant’s arguments provided in the mentioned amendment, page 19, have been fully considered and are sufficient to overcome the objections of the mentioned claims. Thus, the objections of claims 1, 3-7, 9-18, 22, 24-28, 30 and 35 are now withdrawn.
However, the amendments to claim 1 raise new objection(s) to the claim as set forth in the present office action.
C) Regarding to the rejections of claims 13-14 and 17-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejections of claims 1, 3-7, 9-18, 22, 24-28, 30 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 1/27/2022, the amendments to the specification and the claims as provided in the amendment of 4/19/2022, and applicant’s arguments provided in the mentioned amendment, pages 20-23, have been fully considered and are sufficient to overcome the rejections of the mentioned claims. Thus, the rejections of claims 13-14 and 17-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejections of claims 1, 3-7, 9-18, 22, 24-28, 30 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are now withdrawn.
D) Regarding to the rejection of claims 1, 5, 9-10 and 35 under 35 U.S.C. 103 as being unpatentable over Muentener (US Patent No. 6,844,964) in view of Minamide (US Patent No. 8,390,682), and the rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Muentener (US Patent No. 6,844,964) in view of Minamide (US Patent No. 8,390,682) as applied to claim 5 above, and further in view of Ito (US Patent No. 7,505,199) as set forth in the office action of 1/27/2022, the amendments to the claims as provided in the amendment of 4/19/2022, and applicant’s arguments provided in the mentioned amendment, pages 23-25, have been fully considered but are not sufficient to overcome the rejection of the mentioned claims over the applied art for the reasons as set forth in the present office action.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has argued that the prior art in combination does not disclose all features recited in the claims as amended provided in the amendment of 4/19/2022, see amendment in pages 25-26, the examiner respectfully disagree with the applicant and respectfully invited the applicant to review the art used to reject the claims for the reasons as set forth in the present office action. 
In particular, the combined product as provided by Muentener and Minamide comprises a beam path switch device having a common carrier (9) supporting a parallel plate (9a), a beam deflector (9a), a plane parallel plate (9b) and a beam splitter (9c) wherein there is only one particular element is selectively arranged in a view beam path for a) reflecting an incident light beam onto an image capturing device via the beam deflector (9a) or b) splitting an incident light beam into a first light beam component and a second light beam component via the beam splitter (9c) or c) allow the entire incident light beam passing therethrough via the plane parallel plate (9b), see Minamide. One skilled in the art modifies the microscope provided by Muentener with the teaching regarding to the beam path switching device provided by Minamide will result a combined product having all features recited in the present claims. See details as provided in the rejection of the claims in the present office action.
E) Regarding to the rejection of claims 1, 5, 9-12, 15-16, 22, 26, 30 and 35 under 35 U.S.C. 103 as being unpatentable over Fantone et al (US Patent No. 4,786,154) in view of Muentener (US Patent No. 6,844,964) in view of Minamide (US Patent No. 8,390,682), and the rejection of claims 6-7 and 27-28 under 35 U.S.C. 103 as being unpatentable over Fantone et al (US Patent No. 4,786,154) in view of Muentener (US Patent No. 6,844,964) and Minamide (US Patent No. 8,390,682) as applied to claims 5 and 22 above, and further in view of Ito (US Patent No. 7,505,199) as set forth in the office action of 1/27/2022, the amendments to the claims as provided in the amendment of 4/19/2022, and applicant’s arguments provided in the mentioned amendment, pages 25-27, have been fully considered but are not sufficient to overcome the rejection of the mentioned claims over the applied art for the reasons as set forth in the present office action.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has argued that the prior art in combination does not disclose all features recited in the claims as amended provided in the amendment of 4/19/2022, see amendment in pages 25-26, the examiner respectfully disagree with the applicant and respectfully invited the applicant to review the art used to reject the claims for the reasons as set forth in the present office action. 
In particular, the combined product as provided by Fantone et al, Muentener and Minamide comprises a beam path switch device having a common carrier (9) supporting a parallel plate (9a), a beam deflector (9a), a plane parallel plate (9b) and a beam splitter (9c) wherein there is only one particular element is selectively arranged in a view beam path for a) reflecting an incident light beam onto an image capturing device via the beam deflector (9a) or b) splitting an incident light beam into a first light beam component and a second light beam component via the beam splitter (9c) or c) allow the entire incident light beam passing therethrough via the plane parallel plate (9b), see Minamide. One skilled in the art modifies the microscope provided by Fantone et al and Muentener with the teaching regarding to the beam path switching device provided by Minamide will result a combined product having all features recited in the present claims. See details as provided in the rejection of the claims in the present office action.
Specification
4.         The lengthy specification which was amended by the amendment of 4/19/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
5.	Claims 1, 4-7, 9-18, 22, 24-28, 30 and 35 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: on each of lines 21-22 and lines 34-35, the feature thereof “said first operating state” lacks a proper antecedent basis. Applicant should note that the claim recites a first switching state, see lines 12-13 of the claim. Should “said first operating state” appeared on each lines 21-22 and 34-35 be changed to –said first switching state--?
b) The remaining claims are dependent upon the objected base claims and thus inherit the deficiency thereof.
Claim Interpretation
6.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “a main objective system”, “an image capturing device”, and “a beam path switching device” in claim 1; 
b) “a display device” and “a second beam path switching device” in each of claims 11 and 12; and
c) “a coupling unit” as recited in each of claims 13-14 and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
9.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.       Claims 1, 5, 9-10 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Muentener (US Patent No. 6,844,964) in view of Minamide (US Patent No. 8,390,682) (both of record).
Muentener et al discloses a stereo microscope for generating an observation image of an object region. The stereo microscope comprises an eyepiece system, a main objective lens system, an image capturing system, a display system and a beam path switching system, see columns 1 and 5 and  figs. 4-5.
A) Regarding to the present claim 1, the stereo microscope provided by Muentener et al comprises the following features:
a) an eyepiece (103, 104); 
b) a main objective system (102) wherein the eyepiece (103) and the main objective system (102) conjointly defining a viewing beam path (L) extending through the main objective system (102) toward an object region (105) and the eyepiece (104) and the main objective system (102) conjointly defining a viewing beam path (R) extending through the main objective system (102) toward the object region (105);
c) an image capturing device (107);
d) a display system (108);
e) a beam path switching device (2’, 3, 110) arranged in the viewing beam path (L, R) wherein the beam path switching device (2’, 3, 110) comprises the following structures:
e1) a first beam path switching device disposed on the viewing beam path (R) wherein the device comprises a beam splitter (3) and a plane parallel plate (110) wherein the beam path switching device is switchable between a first switching state, i.e., the beam splitter (3) is located on the viewing beam path (R), wherein the light conducted in the viewing beam path (R) is split into a first component (R2) along a first beam path to the eyepiece (103) at an intensity T1 and a second component (R1) along a second beam path to the image capturing device (107) at an intensity T2 and a second switching state, i.e., the plane parallel plate (110) is located in the viewing beam path (R), wherein the light conducted in the viewing beam path (R) is guided to the eyepiece at an intensity U; and
e2) a second beam path switching device (2’) arranged in the viewing beam path (L) wherein the device comprises a rotatable beam splitter (2’) which is located on the viewing beam path (L). The rotatable beam splitter (2’) in a first state superimposes image information from a display (108) into the viewing beam path, see fig. 4, and in a second state, i.e., the beam splitter (2’) is rotated as shown in fig. 5, the beam splitter (2’) splits light conducted in the viewing beam path (L) onto an image observation unit (111).
The only feature missing from the stereo microscope provided by Muentener et al is that Muentener et al does not disclose a beam path switching device having a beam splitter and a deflecting element wherein the beam splitter is able to move into and out of the viewing beam path and the deflecting element is able to move into and out of the viewing beam path so that the beam splitter, when in the viewing beam path, splitting light conducted in the viewing beam path into the first and second components along the first and second beam paths, respectively; and the deflection element, when in the viewing beam path, deflecting light conducted in the viewing beam path along the second beam path as claimed.
However, a beam path switching device having a common carrier for carrying a beam splitter, a deflecting element, and a plane parallel plate for use in a microscope having an eyepiece, a camera and an objective lens for the purpose of splitting light conducted from an object region is known to one skilled in the art as can be seen in the microscope provided by Minamide.
In particular, in columns 1 and 5-6 and shown in fig. 1, Minamide discloses a microscope for generating image observation from a sample located on a stage (6) wherein the microscope comprises an eyepiece (13), a camera (3), an objective lens (8) and a beam path switching device (9). Regarding to the structure of the beam path switching device (9), it is noted that the switching device (9) comprises a common carrier (9) for supporting a deflecting element (9a) wherein light conducted from the sample is deflected and followed a first beam path to the eyepiece (13), a plane parallel plate (9b) wherein light conducted from the sample is allowed to pass through along a second beam path to the camera (3), and a beam splitter (9c) for splitting light conducted from the sample into a first component along the first beam path to the eyepiece (13) and a second component along the second beam path to the camera (3), see column 5 and fig. 1. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the stereo microscope provided by Muentener et al by using a beam path switching device having a common carrier for carrying a beam splitter, a deflecting element, and a plane parallel plate as suggested by Minamide for the purpose of splitting and/guiding light conducted from a sample to an eyepiece and/or a camera wherein the light intensity of light received by the eyepiece and the camera is able to adjust to meet a particular application.
It is noted that the position of the eyepiece on the first beam path and the camera on the second beam path is disclosed in the stereo microscope provided by Muentener et al. The art of Minamide is used as a secondary reference in the combination with the primary reference, Muentener et al, for the purpose of utilizing a beam path switching device having a common carrier for carrying a beam splitter, a deflecting element, and a plane parallel plate for the purpose of guiding light conducted from a sample to the eyepiece and the camera wherein light intensities of light conducted by each is adjustable.
Regarding to the feature that the beam splitter is located on a location along the second beam path between the viewing beam path and the image capturing device when the deflector is located on the viewing beam path as recited in the claim 1, such an arrangement is also disclosed by Minamide. In particular, as shown in figure 1, the beam splitter (9c) is located on the left side of the beam deflector (9a) and along the beam reflected from the deflector (9a). Thus, in the combined product provided by Muentener and Minamide, when the beam deflector (9a) is located on the viewing beam path then the beam splitter (9c) is located on a location along the second beam path between the viewing beam path and the image capturing device and the light deflected from the beam deflector (9a) will pass through the beam splitter (9c) on its way to the image capturing device.
Regarding to the feature that at most one of the beam splitter and the beam deflector is located on the viewing beam path at a time as recited in the claim, such feature is disclosed in the combined product because either the beam splitter (9c) or the beam deflector (9a) is located on the viewing beam path of the combined product at a time.
B) Regarding to the present claim 5, it is noted that the beam path switching device as disclosed by Minamide is a common carrier (9) supporting the plane parallel plate (a), the deflecting element (9b), and the beam splitter (9c).
C) Regarding to the present claims 9 and 10, as disclosed in columns 1 and 5-6, it is noted that the common carrier (9) is controlled to be positioned in three stages which includes:
* a first state, i.e., the beam splitter (9c) is on the viewing beam path of the combined product, then each of the eyepiece and the camera of the combined product, receives a component of the light conducted from the sample with a predetermined intensity, for example, 50%/50% (eyepiece side/camera side);
* a second state, i.e., the deflecting element (9b) is on the viewing beam path of the combined product, then the camera of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 0%/100% (eyepiece side/camera side); and
* a third state, i.e., the plane parallel plate (9a) is on the viewing beam path of the combined product which means that both the beam splitter (9c) and the beam deflector (9a) each is out of the viewing beam path, then the eyepiece of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 100%/0% (eyepiece side/camera side). In this state, both the beam splitter (9c) and the deflecting element (9b) are arranged outside the viewing beam path.
D) Regarding to the present claim 35, it is noted that the microscope provided by Muentener et al is a stereo microscope having two viewing beam paths (R, L), see column 5 and figs. 4-5.
12.       Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Muentener (US Patent No. 6,844,964) in view of Minamide (US Patent No. 8,390,682) as applied to claim 5 above, and further in view of Ito (US Patent No. 7,505,199).
It is noted that in the combined product provided by Muentener et al and Minamide while Minamide discloses a beam path switching device in the form of a common carrier (9) for supporting a plane parallel plate (9a), a deflecting element (9b), and beam splitter (9c) wherein the common carrier is controlled to place a particular element into the viewing beam path, Minamide does not clearly disclose that the common carrier is moved in a linear manner. 
However, a beam path switching device having a common carrier in the form of a slider for supporting a beam splitter, a deflecting element and a plane parallel plate wherein the slider is linearly movable to place a particular element into the viewing path of the microscope wherein the movement of the carrier follows a plane perpendicular to the viewing beam path is known to one skilled in the art as can be seen in the microscope provided by Ito, see columns 3-4 and figs. 2-4C. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Muentener et al and Minamide by using a slider for supporting a beam splitter, a deflecting element and a plane parallel plate wherein the slider is movable in a plane perpendicular to the viewing beam path as suggested by Ito for the purpose of positioning each optical element in the viewing path with easy.
13.       Claims 1, 5, 9-12, 15-16, 22, 24, 26, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fantone et al (US Patent No. 4,786,154) in view of Muentener (US Patent No. 6,844,964) in view of Minamide (US Patent No. 8,390,682) (all of record).
Fantone et al discloses a stereo microscope for generating image observation of an object region.
A) Regarding to the present claim 1, the stereo microscope provided by Fantone et al comprises the following features:
a) an eyepiece system having a left eyepiece (22) and a right eyepiece (22); 
b) a main objective (12) wherein each of the left and right eyepieces (22, 22) and the main objective (12) conjointly defining a viewing beam path each extending through the main objective system (12) toward an object region (10);
c)  a left image capturing device (34, 36, 38) and a right image capturing device (34, 36, 38) each comprises a sensor (38);
d) a left display device (42, 44) and a right display device (42, 44) each comprises a display (44);
e) a first beam splitter (32) disposed on each viewing beam path for splitting light conducted in each viewing beam path into a first component along a first beam path to the eyepiece (22) at an intensity T1 and a second component along a second beam path to the image capturing device (34, 36, 38) at an intensity T2; and
f) a second beam splitter (46) disposed on each viewing path for combining light from a display (44) of a display device and light conducted from the sample and passed through the first beam splitter (32); and
g) a real-time image processing (40) for providing image information to the display device based on information received by a sensor.
While Fantone et al discloses two sets of beam splitters ( 32, 46) which one set (32) is used to split light conducted from an object region to the eyepiece and the image capturing device, and the other set of beam splitter (46) is used for superimposing image information from a display into the first viewing path; however, Fantone et al does not disclose a first beam path switching device having a beam splitter and a deflecting element wherein the beam splitter is able to move into and out of the viewing beam path and the deflecting element is able to move into and out of the viewing beam path so that the beam splitter, when in the viewing beam path, splitting light conducted in the viewing beam path into the first component along the first beam path to the eyepiece and a second component along a second beam path to the image capturing device; and the deflection element, when in the viewing beam path, deflecting light conducted in the viewing beam path along the second beam path to the image capturing device.
Regarding to the feature missing from the stereo microscope provided by Fantone et al, it is noted that a beam path switching device having a common carrier for carrying a beam splitter, a deflecting element, and a plane parallel plate for use in a microscope having an eyepiece, a camera and an objective lens for the purpose of splitting light conducted from an object region is known to one skilled in the art as can be seen in the microscope provided by Minamide. In particular, in columns 1 and 5-6 and shown in fig. 1, Minamide discloses a microscope for generating image observation from a sample located on a stage (6) wherein the microscope comprises an eyepiece (13), a camera (3), an objective lens (8) and a beam path switching device (9). Regarding to the structure of the beam path switching device (9), it is noted that the switching device (9) comprises a common carrier (9) for supporting a deflecting element (9a) wherein light conducted from the sample is deflected and followed a first beam path to the eyepiece (13), a plane parallel plate (9b) wherein light conducted from the sample is allowed to pass through along a second beam path to the camera (3), and a beam splitter (9c) for splitting light conducted from the sample into a first component along the first beam path to the eyepiece (13) and a second component along the second beam path to the camera (3), see column 5 and fig. 1. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the stereo microscope provided by Muentener et al by using a beam path switching device having a common carrier for carrying a beam splitter, a deflecting element, and a plane parallel plate as suggested by Minamide for the purpose of splitting and/guiding light conducted from a sample to an eyepiece and/or a camera wherein the light intensity of light received by the eyepiece and the camera is able to adjust to meet a particular application.
It is noted that the position of the eyepiece on the first beam path and the camera on the second beam path is disclosed in the stereo microscope provided by Fantone et al. The art of Minamide is used as a secondary reference in the combination with the primary reference, Fantone et al, for the purpose of utilizing a beam path switching device having a common carrier for carrying a beam splitter, a deflecting element, and a plane parallel plate for the purpose of guiding light conducted from a sample to the eyepiece and the camera wherein light intensities of light conducted by each is adjustable.
Regarding to the feature that the beam splitter is located on a location along the second beam path between the viewing beam path and the image capturing device when the deflector is located on the viewing beam path as recited in the claim 1, such an arrangement is also disclosed by Minamide. In particular, as shown in figure 1, the beam splitter (9c) is located on the left side of the beam deflector (9a) and along the beam reflected from the deflector (9a). Thus, in the combined product provided by Muentener and Minamide, when the beam deflector (9a) is located on the viewing beam path then the beam splitter (9c) is located on a location along the second beam path between the viewing beam path and the image capturing device and the light deflected from the beam deflector (9a) will pass through the beam splitter (9c) on its way to the image capturing device.
Regarding to the feature that at most one of the beam splitter and the beam deflector is located on the viewing beam path at a time as recited in the claim, such feature is disclosed in the combined product because either the beam splitter (9c) or the beam deflector (9a) is located on the viewing beam path of the combined product at a time.
B) Regarding to the present claim 5, it is noted that the beam path switching device as disclosed by Minamide is a common carrier (9) supporting the plane parallel plate (a), the deflecting element (9b), and the beam splitter (9c).
C) Regarding to the present claims 9 and 10, as disclosed in columns 1 and 5-6, it is noted that the common carrier (9) is controlled to be positioned in three stages which includes:
* a first state, i.e., the beam splitter (9c) is on the viewing beam path of the combined product, then each of the eyepiece and the camera of the combined product, receives a component of the light conducted from the sample with a predetermined intensity, for example, 50%/50% (eyepiece side/camera side);
* a second state, i.e., the deflecting element (9b) is on the viewing beam path of the combined product, then the camera of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 0%/100% (eyepiece side/camera side); and
* a third state, i.e., the plane parallel plate (9a) is on the viewing beam path of the combined product which means that both the beam splitter (9c) and the beam deflector (9a) each is out of the viewing beam path, then the eyepiece of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 100%/0% (eyepiece side/camera side). In this state, both the beam splitter (9c) and the deflecting element (9b) are arranged outside the viewing beam path.
D) Regarding to claims 11-12 and 22 , while Fantome et al does not disclose a second path switching device having a beam splitter and a deflecting element wherein the second beam path switching device being switchable between a first switching state wherein the beam splitter of the second beam path switching device superposes image information from a display device via a third beam path onto the first beam path and a second switching state wherein the deflecting element of the second beam path switching device supplies the image information from the display device via the third beam path to the eyepiece without light from the first beam path; however, since Minamide discloses a beam path switching system as mentioned above, thus  one skilled in the art would utilize the teaching provided by Minamide in the stereo microscope provided by Fantone et al by using a similar beam path switching device for out-coupling image information for the second beam splitter (46) for the purpose of either combining image information provided from the display (42) and the image information from the object (10) by inserting the beam splitter into the viewing path from the first beam path switching device or for the purpose of viewing only the image information provided by the display by inserting the deflecting element into the viewing path from the first beam path switching device.
Regarding to the feature that at most one of the beam splitter and the beam deflector of the second beam path switching device is located on the viewing beam path at a time as recited in the claim, such feature is disclosed in the combined product because either the beam splitter (9c) or the beam deflector (9a) is located on the viewing beam path of the combined product at a time.
E) Regarding to the present claims 15-16 and 30, as disclosed in columns 1 and 5-6, it is noted that the common carrier (9) is controlled to be positioned in three stages which includes:
* a first state, i.e., the beam splitter (9c) is on the viewing beam path of the combined product, then each of the eyepiece and the camera of the combined product, receives a component of the light conducted from the sample with a predetermined intensity, for example, 50%/50% (eyepiece side/camera side);
* a second state, i.e., the deflecting element (9b) is on the viewing beam path of the combined product, then the camera of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 0%/100% (eyepiece side/camera side); and
* a third state, i.e., the plane parallel plate (9a) is on the viewing beam path of the combined product, then the eyepiece of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 100%/0% (eyepiece side/camera side). In this state, both the beam splitter (9c) and the deflecting element (9b) are arranged outside the viewing beam path.
F) Regarding to the present claim 24, it would have been obvious to one skilled in the art to rearrange the positions of the beam deflector (9a), the parallel plate (9b), and the beam splitter (9c) with respect to the display (44) so that the beam splitter (9c) is located between the display (44) and the beam deflector (9a) to meet a particular application.
G) Regarding to the present claim 26, it is noted that the beam path switching device as disclosed by Minamide is a common carrier (9) supporting the plane parallel plate (a), the deflecting element (9b), and the beam splitter (9c).
H) Regarding to the present claim 35, it is noted that the microscope provided by Fantone et al is a stereo microscope having two viewing beam paths, see column 2 and fig. 1.
14.       Claims 6-7 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fantone et al (US Patent No. 4,786,154) in view of Muentener (US Patent No. 6,844,964) and Minamide (US Patent No. 8,390,682) as applied to claims 5 and 22 above, and further in view of Ito (US Patent No. 7,505,199, of record).
It is noted that in the combined product provided by Fantone et al, Muentener et al and Minamide, while Minamide discloses a beam path switching device in the form of a common carrier (9) for supporting a plane parallel plate (9a), a deflecting element (9b), and beam splitter (9c) wherein the common carrier is controlled to place a particular element into the viewing beam path, Minamide does not clearly disclose that the common carrier is moved in a linear manner. 
However, a beam path switching device having a common carrier in the form of a slider for supporting a beam splitter, a deflecting element and a plane parallel plate wherein the slider is linearly movable to place a particular element into the viewing path of the microscope wherein the movement of the carrier follows a plane perpendicular to the viewing beam path is known to one skilled in the art as can be seen in the microscope provided by Ito, see columns 3-4 and figs. 2-4C. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Fantone et al, Muentener et al and Minamide by using a slider for supporting a beam splitter, a deflecting element and a plane parallel plate wherein the slider is movable in a plane perpendicular to the viewing beam path as suggested by Ito for the purpose of positioning each optical element in the viewing path with easy.
Allowable Subject Matter
15.	Claims 4, 13, 14, 17, 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter: 
a) The surgical microscope as recited in present claim 4 is allowable with respect to the prior art, in particular, the US Patent Nos. 6,844,964; 8,390,682 and 4,786,154 by the limitations regarding to a light trap for receiving light coupled out of the second beam path via the beam splitter with the deflection element being arranged in the viewing beam path in the second switching state which beam splitter and beam deflector are components of the microscope having the features thereof “a beam path switching device … said second switching state” recited in its base claim 1, lines 10-40.
b) The surgical microscope as recited in each of present claims 13, 14, 17 and 18 is allowable with respect to the prior art, in particular, the US Patent Nos. 6,844,964; 8,390,682 and 4,786,154 by the limitations regarding to a coupling unit for coupling the two beam path switching devices to set mutually matched switching states as recited in the features thereof “a setting of … first beam path switching device” recited in the claim on lines 6-19 wherein the coupling unit is a component of the microscope having the features thereof “a beam path switching device … said second switching state” recited in its base claim 1, lines 10-40.
c) The surgical microscope as recited in present claim 25 is allowable with respect to the prior art, in particular, the US Patent Nos. 6,844,964; 8,390,682 and 4,786,154 by the limitations regarding to a light trap for receiving light coupled out of the second beam path via the beam splitter with the deflection element being arranged in the viewing beam path in the second switching state which beam splitter and beam deflector are components of the microscope having the features thereof “a beam path switching device … said second switching state” recited in its base claim 1, lines 10-40 and the features regarding to a display device and a second beam path switching device having a beam splitter and a beam deflector with features as recited in its base claims 11 and 22.
Conclusion
17.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872